Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               08-FEB-2021
                                                               08:50 AM
                                                               Dkt. 91 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                FIFTH EXTENSION OF ORDER REGARDING
       TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
          HAWAIʻI RULES OF PENAL PROCEDURE RULE 5(c)(3)
   (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
          with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety

guidance, and to the extent possible with available resources.

Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.

     1
         A concurrence and dissent by Wilson, J., is forthcoming.
           In July 2020, there was a surge of COVID-19 cases in

Hawai‘i, with record numbers of positive cases and increased

hospitalizations being reported.       There was also a surge of

COVID-19 cases in our community correctional centers and

facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).   As a result, inmates were being held in

quarantine and the transport of custody defendants was

suspended, thus impacting the time requirements for preliminary

hearings under Hawai‘i Rules of Penal Procedure (“HRPP”) Rule

5(c)(3).   Further, in a letter to the court dated August 18,

2020, the Office of the Public Defender requested the temporary

suspension of, inter alia, HRPP Rule 5(c)(3), noting that

defendants released from OCCC on bail or otherwise may need to

quarantine and comply with isolation requirements, and that

allowing the courts to continue matters for non-custody

defendants would assist in those endeavors.

           Thus, on August 27, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 5(c)(3),” which

provided that the first circuit may temporarily extend the time

requirements for preliminary hearings no longer than reasonably

necessary to protect public health and safety, while encouraging




                                   2
judges to follow the time requirements under HRPP Rule 5(c)(3)

to the extent possible and to utilize remote technology as

feasible.    Since then, as the COVID-19 cases continued to remain

high, as transports of custody defendants from all O‘ahu

correctional facilities were suspended, and the number of

citations issued for Hawaiʻi Revised Statutes (“HRS”) ch. 127A

violations grew exponentially, this court extended the

provisions of the August 27, 2020 order.    Currently, the August

27, 2020 order, as extended, expires on February 14, 2021.

             The rate of positive COVID-19 cases and

hospitalizations on O‘ahu, including at OCCC, as well as the

number of citations for HRS ch. 127A violations, continues to

fluctuate.    Additionally, the limited availability of

workstations at OCCC for remote hearings have impacted the time

requirements for preliminary hearings under HRPP Rule 5(c)(3).

While the current positivity rate may appear to be stabilizing,

the pandemic conditions nevertheless continue to evolve, and

health and safety precautions continue to remain in place.

Given the uncertainty of these conditions, flexibility and

vigilance in adapting to the extraordinary circumstances is

vital, and the continued need to protect the health and safety

of court users and Judiciary personnel during this unprecedented




                                   3
time remains paramount.   Thus, a further extension of the August

27, 2020 order for first circuit criminal matters is necessary.

          Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution, HRS §§ 601-1.5 and 602-5(a)(6), and

Governor David Y. Ige’s Emergency Proclamations,

          IT IS HEREBY ORDERED that the August 27, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 5(c)(3)” for first circuit

criminal matters is further extended until March 31, 2021,

unless otherwise further modified or extended.

          Dated:   Honolulu, Hawaiʻi, February 8, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Todd W. Eddins




                                 4